Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
 Response to Amendment
	The Examiner acknowledges the amendments.  The previous rejections are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an actuation notification section configured to notify a user of actuation of the foreign object removal device” in claim 1
“ a first drive source configured to swing a wiper arm such that the wiper blade coupled to a leading end portion of the wiper arm wipes the windshield; a second drive source configured to use an extension-contraction mechanism provided to the wiper arm to change a wiping range of the wiper blade” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification “actuation notification section” is defined to be “includes a visual information display section including either a display section or a warning light configured to notify a user of actuation of the foreign object removal device using visual information, an audio output section configured to notify a user of actuation of the foreign object removal device using audio information including either an announcement or a warning sound, and a vibration generation section configured to notify a user of actuation of the foreign object removal device using vibration.”  For interpretation purposes the structure to be given to an actuation notification section is to be at least one of a visual, audible or vibratory generation section, or equivalence thereof.  
When looking to the specification, the first and second drive source are defined to be motors capable of rotating the wiper blades.  For interpretation purposes this is the structure to be given to the first and second drive source, or equivalence thereof.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 7, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alarcon (US2018/0068552) in view of Sykula (US2018/0370496).
Regarding claim 1 (Currently Amended) Alarcon discloses a vehicle cleaning system comprising: 
a foreign object detector (Item 103 Paragraph [0039]) configured to detect a foreign object present on a windshield of a vehicle; 
a foreign object removal device (Item 105 Paragraph [0045]) configured to clean the windshield to remove the foreign object from the windshield; 
an actuation notification section configured to notify a user of actuation of the foreign object removal device (Paragraph [0043]); 
an electronic control unit (Item 101) that, when the foreign object detector has detected the foreign object present on the windshield, controls the actuation notification section to notify the user of actuation of the foreign object removal device and controls the foreign object removal device to clean the windshield (Paragraph [0044]); and 
a switch configured to enable the user to choose either to permit actuation of the foreign object removal device or, by actuation of a cancel switch, cancel actuation of the foreign object removal device (Item 106 Paragraph [0046]), wherein 
the foreign object removal device includes a washer device configured to spray cleaning fluid toward the windshield (Paragraph [0045]), 
in a case in which the actuation of the foreign object removal device is permitted by the user, and the foreign object detector has detected the foreign object, the electronic control unit effects notification of actuation of -2-Application No. 16/629,352 the foreign object removal device by controlling the actuation notification section, and controls the washer device to actuate, 
 when notifying the user of the actuation of the foreign object removal device, the electronic control unit causes the actuation notification section to provide an inquiry to the user as to whether or not to cancel the actuation of the foreign object removal device, and in a case in which the user has not actuated the cancel switch within a predetermined time period, controls the washer device to actuate (Paragraph [0046]).  
Alarcon fails to disclose a remaining level sensor configured to detect an amount of the cleaning fluid remaining in a washer tank, the amount of the cleaning fluid remaining in the washer tank detected by the remaining level sensor is more than a lower limit value, and the foreign object detector has detected the foreign object, the electronic control unit effects notification of actuation of -2-Application No. 16/629,352 the foreign object removal device by controlling the actuation notification section, and controls the washer device to actuate, in a case in which the amount of the cleaning fluid remaining in the washer tank detected by the remaining level sensor is less than the lower limit value, the electronic control unit effects control so as not to actuate the washer device.
Sykula teaches a remaining level sensor configured to detect an amount of the cleaning fluid remaining in a washer tank, the amount of the cleaning fluid remaining in the washer tank detected by the remaining level sensor is more than a lower limit value, and the foreign object detector has detected the foreign object, the electronic control unit effects notification of actuation of -2-Application No. 16/629,352 the foreign object removal device by controlling the actuation notification section, and controls the washer device to actuate (Paragraph [0011]), in a case in which the amount of the cleaning fluid remaining in the washer tank detected by the remaining level sensor is less than the lower limit value, the electronic control unit effects control so as not to actuate the washer device (Paragraph [0012], further paragraphs [0023,39,63, and 74-75]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the level sensors of Sykula to the cleaning system of Alarcon. Doing so would allow the liquid level to be monitored by the vehicle and in the event the driver is running low on fluid, the driver can be alerted and the fluid can appropriately be conserved (inferred from Sykula Paragraphs [0002 and 63-75].
Regarding claim 4 (Previously presented) Alarcon in view of Sykula discloses the vehicle cleaning system of claim 1, wherein the actuation notification section comprises at least one of: a visual information display section including either a display or a warning light configured to notify the user of the actuation of the foreign object removal device using visual information; an audio output section configured to notify the user of the actuation of the foreign object removal device using audio information including either an announcement or a warning sound; and a vibration generator configured to notify the user of the actuation of the foreign object removal device using vibration (Alarcon Paragraph [0043]).  
Regarding claim 6 (Previously presented) Alarcon in view of Sykula discloses the vehicle cleaning system of claim 1, wherein the foreign object removal device further includes a wiper device configured to wipe the cleaning fluid adhering to the windshield with a wiper blade (Alarcon Paragraph [0045]).  
Regarding claim 7 (Previously presented) Alarcon in view of Sykula discloses the vehicle cleaning system of claim 6, wherein the washer device includes a detection range nozzle configured to spray the cleaning fluid toward a detection area of the windshield at which the foreign object detector detects the foreign object (Alarcon Paragraph [0045]).  
Regarding claim 10 (Previously presented) Alarcon in view of Sykula discloses the vehicle cleaning system of claim 1, wherein, in a case in which the amount of the cleaning fluid remaining in the washer tank is more than the lower limit value (Sykula Item 56) and is less than a predetermined value (At Item 54), the electronic control unit controls the actuation notification section to notify the user that the remaining amount of the cleaning fluid is low and controls the washer device to actuate (Sykula Paragraph [0063]).  
Regarding claim 12 (Currently Amended) Alarcon in view of Sykula discloses the vehicle cleaning system of claim 1, wherein: the user actuates the cancel switch, the electronic control unit temporarily cancels the actuation of the washer device (Alarcon Paragraphs [0044-47]).  

Claims 2, 8, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alarcon (US2018/0068552) in view of Sykula (US2018/0370496) in view of Yoshihisa (WO 2017122825a1).
Regarding claim 2 (Previously presented) Alarcon in view of Sykula discloses the vehicle cleaning system of claim 1.  Alarcon fails to explicitly disclose wherein: the foreign object detector includes a camera configured to acquire information about an image ahead of the vehicle through the windshield from inside a vehicle cabin of the vehicle and an infrared sensor configured to detect a water droplet on a surface of the windshield; and the electronic control unit determines that the foreign object detector has detected the foreign object in a case in which a difference between a minimum pixel brightness value and a maximum pixel brightness value of pixels, of which a predetermined pixel quantity or greater exist within image data acquired by the camera, is a predetermined value or greater, or in a case in which the water droplet has been detected by the infrared sensor.  
Yoshihisa teaches a vehicle cleaning system wherein the foreign object detector includes a camera configured to acquire information about an image ahead of the vehicle through the windshield from inside a vehicle cabin of the vehicle (Item 94 Lines 429) and an infrared sensor configured to detect a water droplet on a surface of the windshield (Item 76 Lines 488-496); and the electronic control unit determines that the foreign object detector has detected the foreign object in a case in which a difference between a minimum pixel brightness value and a maximum pixel brightness value of pixels, of which a predetermined pixel quantity or greater exist within image data acquired by the camera, is a predetermined value or greater, or in a case in which the water droplet has been detected by the infrared sensor (Lines 242-252).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the foreign object detector of Alarcon for the foreign object detector of Yoshihisa.  Both sensors are capable of detecting when glass or a lens has debris/obstructions on the surface and sending appropriate commands for cleaning.  As such one of ordinary skill in the are would be led to the predictable result that both sensors would be able to accurately tell the system when the surface needs to be cleaned.
Regarding claim 8 (Previously presented) Alarcon in view of Sykula discloses the vehicle cleaning system of claim 6.  Alarcon fails to explicitly disclose wherein: cleaning fluid-spraying nozzles of the washer device are respectively provided at a side facing toward an upper return position and at a side facing toward a lower return position on at least one of the wiper blade or a wiper arm that causes the wiper blade to perform a wiping action; and the electronic control unit causes spraying of the cleaning fluid from the nozzle provided at the side facing toward the upper return position during a wiping action of -4-Application No. 16/629,352 the wiper blade toward the upper return position, and causes spraying of the cleaning fluid from the nozzle provided at the side facing toward the lower return position during a wiping action of the wiper blade toward the lower return position.  
Yoshihisa teaches a vehicle cleaning system wherein: cleaning fluid-spraying nozzles of the washer device are respectively provided at a side facing toward an upper return position and at a side facing toward a lower return position on at least one of the wiper blade or a wiper arm that causes the wiper blade to perform a wiping action; and the electronic control unit causes spraying of the cleaning fluid from the nozzle provided at the side facing toward the upper return position during a wiping action of -4-Application No. 16/629,352 the wiper blade toward the upper return position, and causes spraying of the cleaning fluid from the nozzle provided at the side facing toward the lower return position during a wiping action of the wiper blade toward the lower return position (Lines 1298-1306 and 1329-1341).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the spray pattern of Alacron to be similar to that taught by Yoshihisa.  Doing so would ensure there was cleaning fluid in front of the wiper blade.  This would lead to a lubricated wiper blade which would produce less chattering.  Further by timing the fluid properly, the amount of fluid being used is reduced.
Regarding claim 9 (Previously presented) Alarcon in view of Sykula discloses the vehicle cleaning system of claim 6.  Alarcon fails to explicitly disclose wherein the wiper device includes: a first drive source configured to swing a wiper arm so that the wiper blade coupled to a leading end portion of the wiper arm wipes the windshield; a second drive source configured to drive an extension-contraction mechanism provided to the wiper arm to change a wiping range of the wiper blade; and a control circuit configured to control the first drive source and the second drive source to perform an extension or contraction action of the wiper arm using the extension-contraction mechanism to correspond to a swinging action of the wiper arm.  
Yoshihisa teaches a vehicle cleaning system wherein the wiper device includes: a first drive source configured to swing a wiper arm so that the wiper blade coupled to a leading end portion of the wiper arm wipes the windshield; a second drive source configured to drive an extension-contraction mechanism provided to the wiper arm to change a wiping range of the wiper blade; and a control circuit configured to control the first drive source and the second drive source to perform an extension or contraction action of the wiper arm using the extension-contraction mechanism to correspond to a swinging action of the wiper arm )Lines 458-469).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the windshield wiper of Alarcon with the extendable wiper as taught by Yoshihisa.  Doing so would allow for more of the window to be cleaned.   This would allow for the foreign object detector to be in an area of the window where it is out of view of the driver.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723